Citation Nr: 1013727	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for right ear defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1969 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In February 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

While there are varying indications by the RO in the record 
as to whether the claim for service connection for right ear 
hearing loss is a new and material evidence claim, it is 
clear that there was a valid Notice of Disagreement (NOD) 
filed by the Veteran in January 2006, where he indicated he 
wanted to have the December 2005 denial re-evaluated and 
argued that his right ear hearing loss was due to the 
inservice exposure to acoustic trauma.  Therefore the claim 
for service connection for right ear hearing loss is in 
appellate status and properly before the Board.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD related to 
service, and the evidence of record verifies the Veteran's 
claimed in-service stressor.

2.  The Veteran's right ear hearing loss is reasonably 
related to his military service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §3.303 (2009).

2.  The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection for PTSD requires the following 
three elements: [1] a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), [2] 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2009).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the Veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997). 
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

I.  PTSD

The Veteran argues that he has PTSD related to his military 
service.  The Veteran has claimed that while on patrol as 
part of the Joint Armed Forces Police Patrol in Saigon in 
September 1971, he investigated a call regarding a body in an 
alley in a puddle of water.  He states that he rolled the 
body over and it was an American trooper.  He states that 
when he rolled the body over, the back of the head fell off.  
(See, statement dated in January 2006, and statement dated in 
June 2006)).  The Veteran noted that a police report was 
filed with the Saigon Provost Marshall.  

The record shows that a private clinician examined the 
Veteran in February 2007 and determined that he meets the 
criteria for PTSD.  He reported his traumatic events in 
service as a security policeman including an event when he 
was called to investigate a shooting and he saw the victim 
shot in the head.  He stated that the victim had been shot 
between the eyes and that the back of the victim's head fell 
off when he was inspecting him.  He reported that he has not 
been able to forget this.  The examiner stated that the 
experiences that the Veteran went through in Vietnam had a 
moderate effect on him.  The examiner noted that the Veteran 
reports a better understanding the problems and symptoms 
manifest since his time in Vietnam.  The Veteran underwent a 
mental status examination, and a complete history was taken.  
PTSD was diagnosed.  
 
The Veteran submitted copies of letters and envelopes with 
postmarks sent to his wife in 1971.  In a letter dated in 
October 1971, he described having been called to investigate 
a murder.  He stated that the victim was lying in an alley, 
in a puddle of rain water and had been shot between the eyes.  
He reported feeling depressed.  

The Veteran was examined by VA in September 2009.  The claims 
file was reviewed.  His PTSD stressors were noted.  Among 
them included the finding of a dead GI as well as being shot 
at quite a bit and having a hand grenade thrown in a Jeep 
that didn't go off.  The examiner found no Axis I diagnosis.  
The examiner offered the opinion that there was no Axis I 
diagnosis.  He stated that the Veteran was vague and evasive 
regarding the nature of his relationship with his sons and 
his family life.  It was also pointed out that there were no 
reports of any psychiatric problems in service and not from 
2000 to the present.  The examiner also stated that there 
were inconsistencies regarding the stressor concerning the 
nature of the exit wound and that the Veteran wrote to his 
wife about his hope that his sons would not have to join the 
service and experience what he had to endure and that the 
letter stated that the head of the victim had rolled off.  
The examiner also noted that the letters appeared to be 
smudged and things were written over the smudged areas.  He 
concluded that in any event the Veteran did not have PTSD or 
any other mental disorder.  

In an October 2009 letter the private examiner who previously 
examined the Veteran in February 2007, stated that he is a 
psychotherapist in private practice and that he has worked 
with the Veteran in twice monthly individual therapy for 12 
months between February 2007 and January 2008.  He noted that 
his individual diagnosis was PTSD and that his assessment 
remained unchanged.  The examiner reported that the Veteran 
discussed with him the findings of the VA examination in 
September 2009, including the reference to his letters being 
smudged, implying deceit.  The examiner reported that he had 
personally examined the letters and found no such alleged 
forgery.  The examiner also addressed the statement that the 
Veteran reported in the letters that the victims head had 
rolled off was not true and that there was no such statement 
in the Veteran's letters. He also stated that the reference 
to his sons in the letter was made concerning his future 
sons.  He pointed out that at that time women did not serve 
in combat and hence the Veteran would not have made a 
statement that included his future daughter.  He also noted 
that the letters show what the Veteran was feeling long 
before PTSD was even a diagnosis.  

Discussion

A Diagnosis of PTSD Related to Service

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The Board is not bound to accept any opinion 
(from a VA examiner, private physician, or other source) 
concerning the merits of a claim.  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  Rather, it has a duty to assess the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999). The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

However, the Board is aware that a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also 
stated that "most of the probative value of a medical opinion 
comes from its reasoning", and that the Board "must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion." Id.

Therefore, after weighing all the evidence, the Board finds 
that both the private examiner's opinion and the VA opinion 
are sufficient to satisfy the statutory requirements of 
producing an adequate statement of reasons and bases where 
the expert has fairly considered material evidence which 
appears to support the Veteran's position.  See Wray v. 
Brown, 7 Vet. App. 488, at 492-93 (1995).

The opinions offered are supported by rationale and have 
probative value.  Both clinicians examined the Veteran and 
offered rationale for the findings.  In addition, while the 
VA opinion against the claim is also based on a clearly 
stated rationale, the Board does not find the stated 
rationale to be any more persuasive than the rationale 
provided by the private examiner who found that the Veteran 
has PTSD related to his service in Vietnam.  

Therefore, when reviewing the evidence in its totality, the 
Board finds that the evidence in this claim is at the least 
in equipoise.  Thus the Board finds that the Veteran has been 
diagnosed with PTSD related to his claimed in-service 
stressors.  As such, two of the necessary criteria have been 
met.  

Verification of a Stressor

The Veteran's DD 214 shows his MOS as security specialist.  
His service personnel records show that the Veteran served as 
a security policeman in Vietnam from January 1971 to February 
1972, and that he served at the Tan Son Nhut airbase with the 
377thSecurity Police Squadron.  In June 2009, the U.S. Army 
Criminal Investigation Command provided reports to the RO.  
The documentation noted that there was an investigation of a 
murder in Saigon in October 1971.  The investigator's 
statement indicates that the victim was lying in a mud puddle 
due to recent rain and had been shot between the eyes.  

In addition, as noted above, the Veteran has submitted copies 
of letters and envelopes with postmarks sent to his wife in 
1971.  In a letter dated in October 1971, he described having 
been called to investigate a murder.  He stated that the 
victim was lying in an alley, in a puddle of rain water and 
had been shot between the eyes.  While the VA examiner has 
questioned the authenticity of the letters, they have been 
reviewed by a private clinician and found in his opinion to 
be authentic. The Board thus accepts the letters as being 
authentic.  

The Board finds that the service records and lay evidence 
reasonably corroborate the occurrence of his claimed 
stressor.  While there may be some minor discrepancies in the 
Veteran's account of the incident, the Court has held that 
corroboration of every detail is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997). 
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Such is the case here. 

Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has PTSD etiologically related to 
active service.



II.  Right Ear Hearing Loss

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385 
(2009).

The Veteran claims that he was exposed to acoustic trauma in 
service working on a strategic air command base as well as 
combat in Vietnam.  The Veteran's DD 214 shows that his MOS 
was security specialist and his service personnel records 
show that he worked as a security policeman.  Exposure to 
acoustic trauma is conceded. 

The Veteran's service treatment records show that in July 
1969 at service entrance, pure tone thresholds for the right 
ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0







At separation in July 1973, pure tone thresholds in the right 
ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5







The finding at 6000 HZ was 25.  

The Veteran was examined by VA in December 2005.  The claims 
file was reviewed.   On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
50
LEFT






Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The examiner diagnosed high 
frequency sensorineural hearing loss.  The examiner stated 
that given the evidence of normal hearing in the right ear at 
the time of discharge, it seemed that the hearing loss in the 
right ear was not affected at that time.  (It was noted that 
hearing loss in the left ear was noted at discharge and thus 
due to service.).  The examiner found that hearing loss in 
the right ear developed as a result of occupational and 
recreational noise exposure since separation from service.  

In an April 2008 letter, a private examiner stated that the 
Veteran was exposed to noise in service in security and on 
Air Force bases.  It was noted that a hearing test 
administered in April 2008 showed moderately severe hearing 
loss at the high frequencies consistent with noise-induced 
hearing loss.  The examiner noted that in reviewing the pre 
and post entrance exams, these are difficult to compare 
because on the on his pre-entrance physical 3000 and 6000 Hz 
readings were not done, and were done at discharge.  It was 
noted that the discharge physical showed an elevated 
threshold in the right ear.  It was opined that with the 
elevated reading in the right ear it is reasonable to 
conclude that this occurred in the military.  The examiner 
included a copy of the April 2008 audiogram which showed 
defective hearing in the right ear.  

As noted above, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999). The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

However, the Board is aware that a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also 
stated that "most of the probative value of a medical opinion 
comes from its reasoning", and that the Board "must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion." Id.

Therefore, after weighing all the evidence, the Board finds 
that both the private examiner's opinion and the VA opinion 
are sufficient to satisfy the statutory requirements of 
producing an adequate statement of reasons and bases where 
the expert has fairly considered material evidence which 
appears to support the Veteran's position.  See Wray v. 
Brown, 7 Vet. App. 488, at 492-93 (1995).

The Veteran has defective hearing in the right ear by VA 
standards as noted on the VA examination in December 2005 
which was conducted using the Maryland CNC Test.  He was 
exposed to noise in service.  Thus this case will turn on 
whether his right ear hearing loss is related to service.  
There is negative and positive evidence in the form of 
opinions noted above.  The opinions offered are supported by 
rationale and have probative value.  Both clinicians examined 
the Veteran and offered rationale for the findings.  In 
addition, while the VA opinion against the claim is also 
based on a clearly stated rationale, the Board does not find 
the stated rationale to be any more persuasive than the 
rationale provided by the private examiner who found that the 
Veteran has right ear hearing loss related to his service.  

Therefore, when reviewing the evidence in its totality, the 
Board finds that the evidence in this claim is at the least 
in equipoise.  Thus the Board finds that the Veteran has been 
diagnosed with right ear hearing loss related to his service. 


ORDER

Service connection for PTSD is granted.  

Service connection for right ear hearing loss is granted.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


